Citation Nr: 9931972	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to April 
1994.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1994 determination of the No. Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for major depression 
and assigned a 30 percent evaluation.  The veteran appealed 
this decision.  The RO subsequently granted an increased 
evaluation of 50 percent in an April 1995 rating decision.  
The veteran appealed this decision as well.  

In June 1998 the Board remanded the issue of entitlement to 
an increased rating for major depression for further 
development.  The case has since been returned to the Board 
for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Pursuant to the June 1998 Board remand the RO asked the 
veteran to provide evidence of additional medical treatment 
since May 1995.  He responded that he was continuing to be 
seen VA Mental Hygiene Clinic.  


Available records indicate that the veteran has been seen at 
the VA Medical Center (VAMC) in Little Rock.  He indicated 
this again in a subsequent statement.  There is no indication 
from the record that the RO ever attempted to obtain these 
records.  

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board also notes that the results of the October 1998 VA 
examination are somewhat questionable.  The VA examiner 
concluded that, based on his interview of the veteran, the 
diagnosis was major depressive disorder with a global 
assessment of functioning (GAF) of 50.  The examiner 
concluded that, based on his interview, the depression would 
make it very difficult for the veteran to obtain and retain 
employment.  

On the other hand, the examiner noted that the veteran's 
performance on the Minnesota Multiphasic Personality 
Inventory was invalid and it was concluded that he made a 
deliberate attempt to distort his responding in such a way as 
to exaggerate the extent of any psychological problems.  It 
was additionally noted that he had shown a tendency to "fake 
badly" on testing during a February 1996 TDRL re-evaluation, 
and the results were considered to be invalid.  

The October 1998 VA examiner did not attempt to reconcile 
these findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Finally, the Board notes that the June 1998 Board remand 
required that the RO consider both the old and new 
regulations pertaining to mental disorders in its 
readjudication of the veteran's claim, with application of 
those criteria more favorable to the veteran.  

The record shows that the RO cited to the new laws pertaining 
to mental disorders and the decision indicates that it 
applied only the new regulations in its adjudication of the 
claim.  The RO should indicate in its decision that it has 
considered both the old and new regulations, and then apply 
the criteria it finds to be more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see 
also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
after May 1995.  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  In particular, the RO should 
obtain the veteran's records from the 
Little Rock VAMC.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After the foregoing has been 
accomplished to the extent possible, the 
veteran should be examined by a VA 
psychiatrist to determine the level of 
impairment caused by the major 
depression.  
The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected depression 
and offer an opinion as to how, and to 
what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  The examiner 
should also determine to what extent the 
veteran's subjective complaints are 
consistent with the examiner's objective 
findings.  

If there are other psychiatric disorders 
found, in addition to depression, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
depression, and, if so related, whether 
the veteran's depression has any effect 
on the severity of any other psychiatric 
disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from depression.  


The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of depression is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  

The examiner must be requested to express 
an opinion as to the impact of the 
depression on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any necessary special 
studies, including psychological testing, 
should be accomplished.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for major 
depression.  

Consideration must be given to the rating 
criteria for mental disorders in effect 
both before and after the November 7, 
1996, amendments, with application of 
those criteria more favorable to the 
veteran.  The RO should also document 
it's consideration of the applicability 
of the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

